Citation Nr: 1516665	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-25 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served with the Special/New Philippine Scouts from September 1946 to April 1947.  He died in July 2007.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that denied the appellant's claim for nonservice-connected death pension benefits and her claim for service connection for the cause of the Veteran's death.

In her October 2013 VA Form 9, the appellant requested a Travel Board hearing.  In October 2014, the appellant was notified of her January 27, 2015 hearing date.  However, she failed to report to her scheduled hearing.  The appellant has provided no explanation for her failure to report, nor has she requested another hearing.  38 C.F.R. § 20.704(d).  Accordingly, the Board will consider the appellant's hearing request withdrawn and proceed with appellate review. 

In addition to the paper claims file, there is an electronic claims file associated with the appellant's claims.  The Board has reviewed all the documents in both the paper file and the electronic file.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran served with the Special/New Philippine Scouts from September 1946 to April 1947.  


CONCLUSION OF LAW

Because the Veteran's service was not qualifying service for such benefits, the legal criteria for basic eligibility for VA non-service-connected death pension benefits are not met.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.7, 3.40 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

As will be explained below, there is no legal basis upon which the pension benefits sought may be awarded, and the appellant's claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that she is entitled to benefits under Public Law No. 190, 79th Congress.  She argues that this law supports her claim for nonservice-connected death pension benefits.

The Secretary of Veterans Affairs shall pay pension for nonservice-connected disability or death for service to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, United States Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541 (West 2014).

The law authorizes payment of non-service-connected death pension benefits to the surviving spouse of a Veteran of wartime service who had the requisite service (if the surviving spouse meets income and net worth limitation requirements).  38 U.S.C.A. § 1541; 38 C.F.R. § 3.2.

Persons with service in the New Philippine Scouts under Public Law No. 190, 79th Congress (Act of October 6, 1945) (New Philippine Scouts), shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to non-service-connected pension.  See 38 U.S.C.A. § 107(b).  Service in the Philippine Scouts of persons enlisted under section 14 of said Public Law 190 (which includes all enlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive) is included (qualifying) for disability compensation and dependency and indemnity compensation (but not for pension/death pension benefits).  38 C.F.R. § 3.40 (b).

The term "veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  The term "veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e) (2014). 

Generally, persons with service in the United States Army Forces in the Far East (USAFFE), including service with the recognized guerrillas, the Commonwealth Army of the Philippines, or service with the "New" or "Special" Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension.  See 38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40(b),(c),(d) (2014).

To establish entitlement to the nonservice-connected pension benefits, the evidence must show that the Veteran had service in a "regular" component of the United States Armed Forces, also referred to as the "Old Philippine Scouts" or the "Regular Philippine Scouts."  See 38 C.F.R. § 3.40(a) ("Regular Philippine Scouts" are eligible for pension, compensation, dependency and indemnity compensation, and burial benefits). 

By contrast, 38 C.F.R. § 3.40(b) provides that "Other Philippine Scouts," to include all those who served during the period from October 6, 1945 to June 30, 1947 (i.e., New or Special Philippine Scouts), are eligible for compensation and dependency and indemnity compensation benefits, but does not provide for eligibility for pension benefits.  See 38 U.S.C.A. § 107(b) (West 2014); 38 C.F.R. § 3.40(b) (2014); Manlincon v. West, 12 Vet. App. 238, 240 (1999) (widow of veteran of New Philippine Scouts not entitled to nonservice-connected death pension because veteran's service is not considered qualifying active service for VA pension benefits). 

A photocopy of a WD Form AGO 53 shows that the Veteran had honorable service with the Philippine Scouts, affiliated with the U.S. Army, from September 1946 to April 1947.  His period of active duty service (and that it was with the New/Special Philippine Scouts) is not in dispute, and no other period of service has been alleged.  The governing law and regulations (outlined above) stipulate that such service is not qualifying for VA death pension benefits.  The existing regulations clearly do not provide for the payment of VA pension benefits to those who served exclusively in the New/Special Philippine Scouts during the Veteran's period of active duty.  Consequently, the claim for such benefits lacks legal merit, and must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to non-service-connected death pension benefits is denied.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AOJ for action as described below. 

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  The appellant argues that the Veteran felt weak shortly after his service separation and that he sought treatment for a lung disorder and high blood pressure approximately two years after his discharge from service. 

Review of the evidence of record reveals that no service medical treatment records have been included.  In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of the case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist such a claimant in developing facts pertinent to her claim in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991). 

Here, the RO never made a formal finding of the unavailability of the Veteran's service records.  In addition, it is unclear whether the RO has attempted to obtain other alternative records.  This must be rectified on remand.

Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service medical records are missing.  A non-exhaustive list of documents that may be substituted for service medical records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  VA Adjudication Procedure Manual, Manual M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 27.b.  The appellant should be afforded the opportunity to provide such documentation. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent, including Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), has been completed.  In particular, the appellant must be specifically told of the possible sources of information or evidence that may be helpful to her claim.  

2.  Take all appropriate steps to secure the service medical records or alternative records for the Veteran, from the service department, the National Personnel Records Center (NPRC) or other appropriate source.  

3.  Any evidence obtained must be associated with the claims file.  If there are no service medical records or alternate records, documentation used in making that determination must be set forth in the claims file. 

4.  After the above-requested development is completed, re-adjudicate the appellant's claim, with consideration of all the evidence of record.  If the benefit sought on appeal remains denied, the appellant and the appellant's representative, if any, must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable statutes and regulations considered pertinent to the issue on appeal.  The appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


